DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Claim Status
3.  The amendment, filed 07/07/22, has been entered. Claims 61, 66, 79, 209-210, 213, 246, 252-253, 255-259, and 262-279 are pending. Claims 79, 252, 253, 255, 256, 258, 259, 262, 263 and 266 are amended. Claims 276-279 are newly added. Claims 61, 66, 209-210 and 213 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21. Claims 79, 246, 252-253, 255-259, and 262-279 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/14/22:
The rejection of claim 252, under 35 U.S.C. 112(b) as indefinite, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 254-257, 270-272 and 275 under 35 U.S.C. 112(d), found on page 4 at paragraph 9, is moot in light of Applicant’s cancellation of claim 254.
Maintained Rejection: Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

8. Claims 79, 246, 252-253, 255-259, and 262-279 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, 17-36, and 39-63 of U.S. Patent No. 10,813,988.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim substantially the same vaccine comprising a scaffold comprising biomaterial, a lectin-bound pathogen construct, and a bioagent.
	For example, instant claims are drawn to vaccine composition(s), comprising a scaffold comprising a biomaterial; a lectin-bound pathogen construct encapsulated by the scaffold, wherein the lectin-bound pathogen construct comprises a solid substrate coupled to an immunoglobulin (IgG) Fe region fused to a lectin, or portion thereof; and a pathogen, or portion thereof, bound to the lectin, or portion thereof; and a bioagent which recruits an immune cell and/or stimulates an immune response to the pathogen, or portion thereof, in the subject (see independent claim 79); and wherein the bioagent comprises an adjuvant (see dependent claim 256).
	Similarly, patented claims are drawn to vaccine composition(s), comprising a scaffold comprising a biomaterial; a lectin-bound pathogen construct encapsulated by the scaffold, wherein the lectin-bound pathogen construct comprises a solid substrate coupled to an immunoglobulin (IgG) Fc region fused to a lectin, or portion thereof; and a pathogen, or portion thereof, bound to the lectin, or portion thereof; a bioagent which recruits an immune cell in a subject; and an adjuvant which stimulates an immune response to the pathogen, or portion thereof, in the subject.
	Therefore, the claims are drawn to substantially the same composition (and also a kit thereof); however, the patented claims, requiring the adjuvant in the independent claim, are a species of the instant claim’s broader genus and thereby anticipate them; see MPEP 2131.02.

Applicant’s Arguments/Response to Arguments
9.  Applicant requests this rejection is held in abeyance until there is allowable subject matter indicated.  Applicant’s request is noted and denied; See 37 C.F.R. 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance. Therefore, to avoid a notice of non-responsiveness, the rejection must be addressed in the next correspondence.  Meanwhile, the rejection is maintained for reasons of record until a proper response is received and reviewed.  

Conclusion
10. No claims are allowed.

11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 31, 2022